     Case 2:20-cv-01077-ODW-JC Document 20 Filed 10/06/20 Page 1 of 2 Page ID #:324



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11     IZEA REED,                      )         Case No. 2:20-cv-01077-ODW-JC
                                       )
12                    Petitioner,      )
                                       )         ORDER ACCEPTING FINDINGS,
13                 v.                  )         CONCLUSIONS, AND
                                       )         RECOMMENDATIONS OF
14     STATE OF CALIFORNIA,            )         UNITED STATES MAGISTRATE
                                       )         JUDGE
15                                     )
                      Respondent.      )
16                                     )
       _______________________________ )
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ
19 Habeas Corpus (“Petition”), the parties’ submissions in connection with the
20 Motion to Dismiss the Petition (“Motion”), and all of the records herein, including
21 the September 1, 2020 Report and Recommendation of United States Magistrate
22 Judge (“Report and Recommendation”). The Court approves and accepts the
23 Report and Recommendation.
24      IT IS ORDERED: (1) the Motion is granted; (2) the Petition and this action
25 are dismissed without prejudice; and (3) Judgment be entered accordingly.
26 ///
27 ///
28 ///
     Case 2:20-cv-01077-ODW-JC Document 20 Filed 10/06/20 Page 2 of 2 Page ID #:325



 1          IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 2 the Judgment herein on petitioner and counsel for respondent.
 3
 4          DATED: _October 6, 2020
 5
 6
 7                                 ___________________________________
 8                                 HONORABLE OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
